 DECISIONS OF NATIONAL LABOR REALTIONS BOARDSt. Charles Journal, Inc. and Miscellaneous Drivers,Helpers, and Public Employees Union, LocalNo. 610, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 14-CA-15064September 28, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on June 12, 1981, by Miscel-laneous Drivers, Helpers, and Public EmployeesUnion, Local No. 610, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on St. Charles Journal,Inc., herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 14, issued a com-plaint on June 18, 1981, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 2, 1981,following a Board election in Case 14-RC-9396,the Union was duly certified as the exclusive col-lective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about June 10, 1981, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representa-tive, although the Union has requested and is re-questing it to do so. On June 29, 1981, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the com-plaint.On July 20, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 28, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. RespondentOfficial notice is taken of the record in the representation proceed-ing, Case 14-RC-9396, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.258 NLRB No. 41thereafter filed its response to the General Coun-sel's Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits that it has refused to recognize or bargaincollectively with the Union, but denies that said re-fusal violated Section 8(a)(5) and (1) of the Act. Inresponse to the General Counsel's Motion for Sum-mary Judgment, Respondent contends that applica-ble law warrants the conclusion that the newspapercarriers at issue here are independent contractorsrather than its employees and that their status "hasnever been addressed by the Board on this record."Respondent also contends in its answer to the com-plaint that the activities of the carriers in combina-tion with the Union constitute a combination andconspiracy in restraint of trade in violation of theSherman and Clayton Acts. For the reasons givenbelow, we find no merit in these contentions.A review of the record herein, including therecord in Case 14-RC-9396, reveals that theActing Regional Director for Region 14 issued aDecision and Direction of Election on April 24,1981. Thereafter, the Employer (Respondentherein) filed a request for review of that decisionasserting that the Acting Regional Director erredin finding that the newspaper carriers involvedherein are employees rather than independent con-tractors. On May 22, 1981, the Employer's requestfor review was denied on the ground that it raisedno substantial issues warranting review. In an elec-tion held on May 22, 1981, the tally of ballotsshowed 11 votes for, and 2 against, the Union, withI challenged ballot. On June 2, 1981, the RegionalDirector issued a Certification of Representative.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does2 See Pittsburgh Plate Glass Co. v..VL.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board. Secs 102.67(0 and 102.69(c).312 ST. CHARLES JOURNALit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a Mis-souri corporation, has been engaged in the publica-tion and distribution of a newspaper. During the12-month period ending June 1, 1981, which periodis representative of its operations during all timesmaterial herein, Respondent, in the course and con-duct of its business operations, derived gross reve-nue in excess of $200,000 from the publication anddistribution of its newspaper and annually derivesrevenue in excess of $50,000 directly from advertis-ing agencies for nationally advertised and soldproducts, which agencies are located outside theState of Missouri.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDMiscellaneous Drivers, Helpers, and Public Em-ployees Union, Local No. 610, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All newspaper carriers employed at Respond-ent's 340 North Main, St. Charles, Missouri,facility, excluding composing room employees,hammer room employees, news gathering em-ployees, advertising employees, sales employ-ees, office clerical and professional employees,guards and supervisors as defined in the Act.2. The certificationOn May 22, 1981, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 14, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton June 2, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 4, 1981, and at alltimes thereafter, the Union has requested Respond-ent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about June 10, 1981, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 10, 1981, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCIUSIONS OF LAW1. St. Charles Journal, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Miscellaneous Drivers, Helpers, and PublicEmployees Union, Local No. 610, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section2(5) of the Act.3. All newspaper carriers employed at the Em-ployer's 340 North Main, St. Charles, Missouri, fa-cility, excluding composing room employees,hammer room employees, news gathering employ-ees, advertising employees, sales employees, officeclerical and professional employees, guards and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since June 2, 1981, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about June 10, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,St. Charles Journal, Inc., St. Charles, Missouri, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with MiscellaneousDrivers, Helpers, and Public Employees Union,Local No. 610, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All newspaper carriers employed at the Em-ployer's 340 North Main, St. Charles, Missou-ri, facility, excluding composing room employ-ees, hammer room employees, news gatheringemployees, advertising employees, sales em-ployees, office clerical and professional em-ployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its St. Charles, Missouri, facilitycopies of the attached notice marked "Appendix.":'Copies of said notice, on forms provided by theRegional Director for Region 14, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all:' In the event that this Order is enfirced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National labor Relations Board"314 ST. CHARLES JOURNAl.places where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 14,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNo-TICE To EMPI.OYESPOSTED BY ORDEIR 01F THENATIONA. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Miscellaneous Drivers, Helpers, andPublic Employees Union, Local No. 610, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WL WIrl.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.W}: Wii.., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All newspaper carriers employed at the Em-ployer's 340 North Main, St. Charles, Mis-souri, facility, excluding composing roomemployees, hammer room employees, newsgathering employees, advertising employees,sales employees, office clerical and profes-sional employees, guards and supervisors asdefined in the Act.ST. CHARL IS JOURNAl, INC.315